Title: To James Madison from John Martin Baker, 3 October 1803
From: Baker, John Martin
To: Madison, James


					
						Sir,
						Palma 3d. October 1803.
					
					Permit me the honor to make known to you my safe arrival at Palma, (the seat of Government for the Islands Baleares,) on the 19th ultimo, and of my having been very favorably received by the Commander in Chief, and the heads of departments: I shall in a few days visit the Islands of Minorca, and Yvica, when I will appoint the necessary Vice: Consuls, of which in my next, shall have the honor to inform you; as well transmit the list of American Vessels, arrived and Sailed from these Islands, up to end of June last. Having nothing interesting, Political, or Commercial, to communicate, I have the honor to be with Great respect Sir Your most obedient humble Servant
					
						John Martin Baker
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
